       Case 1:15-cv-09003-LTS-SN Document 270 Filed 06/05/19 Page 1 of 1




                                                     June 5, 2019

VIA ECF

Hon. Laura Taylor Swain
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:    Centauro Liquid Opportunities Master Fund L.P. v. Bazzoni,
              No. 15 Civ. 9003 (LTS) (SN)

Dear Judge Swain:

        We are counsel to defendant Elemento, Ltd. in the above-captioned action. We write on
behalf of all parties to request an adjournment of the June 21, 2019 final pre-trial conference.

       Each party has made a motion for summary judgment or partial summary judgment, the
outcome of which may resolve the action in its entirety or substantially limit those issues that
remain for trial. Consequently, the parties believe it appropriate to defer the final pretrial
conference until after resolution of the pending motions for summary judgment.

       Separately, I will be out the country the entirety of week of June 17, 2019.

       The parties thank the Court for its consideration.

                                                     Respectfully yours,

                                                     /s/Michael T. Sullivan

                                                     Michael T. Sullivan

cc:    All counsel of record, via ECF
